                              1   WEIL, GOTSHAL & MANGES LLP                         KELLER & BENVENUTTI LLP
                                  Stephen Karotkin (pro hac vice)                    Tobias S. Keller (#151445)
                              2   (stephen.karotkin@weil.com)                        (tkeller@kellerbenvenutti.com)
                                  Jessica Liou (pro hac vice)                        Peter J. Benvenutti (#60566)
                              3   (jessica.liou@weil.com)                            (pbenvenutti@kellerbenvenutti.com)
                                  Theodore Tsekerides (pro hac vice)                 Jane Kim (#298192)
                              4   (theodore.tsekerides@weil.com)                     (jkim@kellerbenvenutti.com)
                                  Matthew Goren (pro hac vice)                       650 California Street, Suite 1900
                              5   (matthew.goren@weil.com)                           San Francisco, CA 94108
                                  767 Fifth Avenue                                   Tel: 415 496 6723
                              6   New York, NY 10153-0119                            Fax: 650 636 9251
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8
                                  Attorneys for Debtors and Debtors in Possession
                              9

                             10                             UNITED STATES BANKRUPTCY COURT

                             11                             NORTHERN DISTRICT OF CALIFORNIA
                                                                   SAN FRANCISCO DIVISION
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  In re:                                                 Bankruptcy Case
                                                                                         No. 19-30088 (DM)
      767 Fifth Avenue




                             14
                                  PG&E CORPORATION,
                             15
                                           - and -                                       Chapter 11
                             16
                                  PACIFIC GAS AND ELECTRIC COMPANY,                      (Lead Case)
                             17
                                                                 Debtors.                (Jointly Administered)
                             18
                                   Affects PG&E Corporation                             PRELIMINARY RESPONSE IN
                                   Affects Pacific Gas and Electric Company             OPPOSITION TO THE GELMANS’
                             19
                                   Affects both Debtors                                 MOTION FOR RELIEF FROM THE
                                                                                         AUTOMATIC STAY AND
                             20
                                  * All papers shall be filed in the Lead Case,          ABSTENTION PURSUANT TO 28
                                  No. 19-30088 (DM).                                     U.S.C. § 1334(c)(1)
                             21

                             22                                                          [Related to Docket No. 1310]
                             23
                                                                                         Date: May 9, 2019
                             24                                                          Time: 9:30 a.m.
                                                                                         Place: United States Bankruptcy Court
                             25                                                                 Courtroom 17, 16th Floor
                                                                                                San Francisco, CA 94102
                             26

                             27

                             28

                              Case: 19-30088         Doc# 1822   Filed: 05/03/19    Entered: 05/03/19 08:08:21    Page 1 of
                                                                              5
                              1            Pacific Gas and Electric Company (the “Utility” or the “Debtor”) and its parent, PG&E

                              2   Corporation (collectively, the “Debtors”),” as debtors and debtors in possession in the above-

                              3   captioned Chapter 11 Cases (the “Chapter 11 Cases”), respectfully submit this preliminary

                              4   response in opposition to Marina and Mikhail Gelmans’ (together, “the Gelmans”) Motion for

                              5   Relief from the Automatic Stay and Abstention Pursuant to 28 U.S.C. § 1334(c)(1) (the “Motion”).

                              6   See Dkt. No. 1310. As discussed below, the Motion fails to make a prima facie showing for relief

                              7   and should be denied. See In re Plumberex Specialty Products, Inc., 311 B.R. 551, 557 (Bankr.

                              8   C.D. Cal. 2004) (“To obtain relief from the automatic stay, the party seeking relief must first

                              9   establish a prima facie case. If the movant fails to meet its initial burden to demonstrate cause, relief

                             10   from the automatic stay should be denied.”).

                             11            On January 31, 2017, the Gelmans initiated a personal injury action in San Francisco County

                             12   Superior Court arising out of an alleged trip-and-fall incident, naming the Debtor, the City and
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   County of San Francisco, and Blue Plantain, LLC as defendants (the “Gelman Action”). See
      767 Fifth Avenue




                             14   Motion at 2-4. As of January 29, 2019, all claims against the Debtor in the Gelman Action have

                             15   been stayed. See 11 U.S.C. § 362(a). The Gelmans now seek relief from the automatic stay under

                             16   11 U.S.C. § 362(d)(1) to “prosecute [the Gelman Action] to judgment.” See Motion at 2. However,

                             17   the Motion fails to establish a prima facie basis for its requested relief from the automatic stay and

                             18   should be denied.

                             19            The Gelmans fail to show how their personal injury claim is different from the numerous

                             20   other claims against the Debtors, including all other prepetition tort claims, so as to justify diversion

                             21   of the Debtor’s resources and management attention away from undertaking its reorganization. 1

                             22   Indeed, the Gelman Action is not unique, either in relation to the approximately one hundred non-

                             23

                             24
                                  1
                             25     The Debtor commenced the Chapter 11 Cases less than four months ago and it should be afforded the necessary
                                  “breathing room” to focus its attention on the critical matters necessary to move these Chapter 11 cases forward,
                                  including formulating a Chapter 11 plan and developing a structured approach to address all tort claims in an orderly
                             26
                                  manner. Indeed, as this Court aptly stated, “it is far too early in this case to consider relief from stay for a party to
                                  pursue tort claims. . . .The [D]ebtors, committee counsel, other parties in interest and the [C]ourt need time to consider
                             27   whether there can and will be a coordinated and structured approach for dealing with tort claims.” See Judge Docket
                                  Order, Case No. 19-30088, February 23, 2019 (Tentative Ruling on Valero Refining Motion For Relief From Stay).
                             28
                                                                                       2
                              Case: 19-30088        Doc# 1822          Filed: 05/03/19 Entered: 05/03/19 08:08:21                      Page 2 of
                                                                                    5
                              1   wildfire tort cases against the Debtor for personal injury and/or property damages—approximately

                              2   half of which include other non-debtor defendants—and certainly not in relation to the thousands

                              3   of claims and lawsuits arising from wildfires. Permitting the Gelman Action to proceed threatens

                              4   to open the floodgates for all tort plaintiffs to request relief from stay, rather than filing proofs of

                              5   claim via the customary bankruptcy process. Such a result would defeat the very purpose of the

                              6   automatic stay and interfere with the pending Chapter 11 Cases. Requests for relief from stay to

                              7   litigate tort claims such as the Gelman Action should be denied to ensure orderly and fair

                              8   administration of the estate regarding all tort claims. In re Curtis, 40 B.R. 795, 806 (Bankr. D. Utah

                              9   1984) (“Even slight interference with the administration [of the debtor’s estate] may be enough to

                             10   preclude relief [from the automatic stay] in the absence of a commensurate benefit.”).

                             11          Moreover, granting the Gelmans relief from the automatic stay would prejudice the interests

                             12   of other creditors and interested parties. The Gelmans incorrectly assert that allowing the Gelman
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Action to proceed in state court would not prejudice other stakeholders in the bankruptcy because
      767 Fifth Avenue




                             14   it “involves only state law personal injury claims.” Motion at 6. The automatic stay is critical to

                             15   protect debtors and creditors by halting the creditor race to bring and prosecute any and all types of

                             16   claims against the debtor, to the net detriment of the estate and all creditors. See In re Landmark

                             17   Fence Co., No. CV 11-00934 AHM, 2011 U.S. Dist. LEXIS 150928, at *7 (C.D. Cal. Dec. 9, 2011).

                             18   The Gelmans have failed to make a prima facie showing why their disputed personal injury claim

                             19   should be treated differently from the other claims and pending lawsuits of all other tort claimants.

                             20   Granting the Motion would force the Debtor to devote resources to address the Gelmans’ claims

                             21   ahead of the thousands of other tort claimants, prejudicing all other prepetition claimants who follow

                             22   the normal claims filing and administration process that is central to Chapter 11. And, there is a

                             23   real possibility that dollars spent on defending the Gelman Action, should it be allowed to proceed,

                             24   will diminish the total dollars available to pay in compensation to all claimants.

                             25          Furthermore, any assertion by the Gelmans that relief from stay would promote judicial

                             26   economy and is necessary to avoid delay is unfounded. Although the Gelman Action is set for trial

                             27   on December 16, 2019, the Gelmans admit that the trial date in the Gelman Action has been pushed

                             28
                                                                                 3
                              Case: 19-30088      Doc# 1822      Filed: 05/03/19 Entered: 05/03/19 08:08:21             Page 3 of
                                                                              5
                              1   back several times, and they have failed to set forth any evidence that the parties are prepared for

                              2   trial. See Motion at 6. Indeed, this is not a situation where a claim is about to be fixed or liquidated

                              3   by a state court on the eve of trial or judgment. Contrary to the Gelmans’ assertion, judicial economy

                              4   would be better served by denying stay relief and addressing their claims against the Debtor in the

                              5   normal claims process as is customary in cases under Chapter 11. Given the magnitude of tort

                              6   claims against the Debtors, an orderly process for resolving these claims is necessary.

                              7           Equally unpersuasive is the Gelmans’ assertion that they would suffer “a great injustice” if

                              8   the stay remains in place simply because they would be forced “to proceed separately” against the

                              9   Debtor and the non-debtor defendants. Motion at 7. The Motion does not allege how separate

                             10   proceedings would prejudice the Gelmans nor can the Gelmans plausibly claim that the stay

                             11   precludes the Gelmans from recovering their claim from either the City and County of San Francisco

                             12   and/or Blue Plantain, LLC under generally applicable joint liability theories. Furthermore, the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Gelmans can prosecute their claims against the Debtor by filing a proof of claim and participating,
      767 Fifth Avenue




                             14   along with other unsecured creditors, in the claims allowance process. 2 And, as previously stated,

                             15   there is nothing unique about the Gelmans having to litigate against other defendants as there are

                             16   numerous other claimants who brought tort claims against the Debtors and other non-debtor

                             17   defendants. The fact that a claimant may be required to proceed separately against the debtor and

                             18   non-debtor defendants in different forums is not dispositive of whether the Court should lift the stay.

                             19   See In re Sonnax Indus., Inc., 907 F.2d 1280, 1287 (2d Cir. 1990) (holding that balance of harms

                             20   weighed in favor of stay where the movant had the right to proceed with its claims in a separate

                             21   proceeding against non-debtor defendants).

                             22           In sum, the Motion fails to establish a prima facie basis for its requested relief from the

                             23   automatic stay. Accordingly, the Gelmans’ request for relief from the automatic stay should be

                             24   denied. If the Court, however, concludes that the Gelmans have made a prima facie case for relief,

                             25   the Debtor respectfully requests that this Court schedule a final hearing and set a briefing schedule

                             26

                             27
                                  2
                                    If the Gelmans proceed against the non-debtor defendants to judgment in the Gelman Action, the non-debtor
                             28   defendants can also file proofs of claim against the Debtor for any purported indemnity claims.
                                                                                  4
                              Case: 19-30088      Doc# 1822       Filed: 05/03/19 Entered: 05/03/19 08:08:21               Page 4 of
                                                                               5
                              1   for the Debtor to submit a full opposition to the Gelmans’ Motion as well as supporting declarations

                              2   and evidence.3

                              3

                              4                                                                    WEIL, GOTSHAL & MANGES LLP

                              5                                                                    KELLER & BENVENUTTI LLP

                              6                                                                    By:       /s/ Peter J. Benvenutti
                                                                                                               Peter J. Benvenutti
                              7
                                                                                                   Attorneys for Debtors and Debtors in Possession
                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23
                                  3
                                    Although the Motion also claims to seek permissive abstention, the Gelmans’ ultimate desire to litigate hinges upon
                             24   an order from this Court lifting the automatic stay. See In re Conejo Enterprises, Inc., 96 F.3d 346, 352
                                  (9th Cir. 1996) (holding that “a finding that mandatory abstention applies to [a] state [court] action does not preclude
                             25   denial of relief from § 362’s automatic stay”). The Court need not reach the abstention issue in the first instance because
                                  the stay relief request should be denied for the reasons explained above. See In re Farmland Indus., Inc., 309 B.R. 14,
                             26   18 n.3 (Bankr. W.D. Mo. 2004) (stating that if “the Court finds that [no] cause exists to lift the automatic stay, the Court
                                  will not [need to] address [the movants’] arguments for permissive abstention” pursuant to 28 U.S.C. § 1334(c)(1)).
                                  Nevertheless, the Court should likewise deny the Gelmans’ abstention request because the Gelmans’ Motion fails to set
                             27   forth evidence showing that the circumstances of their lawsuit and the Chapter 11 Cases weigh in favor of abstention.
                                  If the Court is inclined to consider the abstention issue, the Debtor requests that the Court set a briefing schedule for the
                             28   Debtor to submit a full response to all of the abstention arguments in the Motion before it rules.
                                                                                        5
                              Case: 19-30088         Doc# 1822          Filed: 05/03/19 Entered: 05/03/19 08:08:21                        Page 5 of
                                                                                     5
